Name: 2013/254/CFSP: Political and Security Committee Decision EUBAM Libya/1/2013 of 24Ã May 2013 on the appointment of the Head of Mission of the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya)
 Type: Decision
 Subject Matter: international security;  politics and public safety;  EU institutions and European civil service;  Africa
 Date Published: 2013-06-01

 1.6.2013 EN Official Journal of the European Union L 147/13 POLITICAL AND SECURITY COMMITTEE DECISION EUBAM LIBYA/1/2013 of 24 May 2013 on the appointment of the Head of Mission of the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) (2013/254/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2013/233/CFSP of 22 May 2013 on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) (1), and in particular Article 9(1) thereof, Whereas: (1) Pursuant to Article 9(1) of Decision 2013/233/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of political control and strategic direction of EUBAM Libya, including the decision to appoint a Head of Mission. (2) On 22 March 2013, the PSC endorsed the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, dated 18 March 2013, regarding the appointment of Colonel Antti Juhani HARTIKAINEN, and requested him, as proposed future Head of Mission, to assist the Civilian Operations Commander for the purpose of ongoing planning, HAS ADOPTED THIS DECISION: Article 1 Colonel Antti Juhani HARTIKAINEN is hereby appointed Head of the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) for the period from 22 May 2013 until 21 May 2014. Article 2 This Decision shall enter into force on 22 May 2013. Done at Brussels, 24 May 2013. For the Political and Security Committee The Chairperson O. SKOOG (1) OJ L 138, 24.5.2013, p. 15.